(For syllabus, see State ex rel. Anderson v. Fousek, ante, p. 448, 8 P.2d 791.)
Relators were convicted of the same conspiracy charge as was Anderson in the companion case numbered 6929, entitled State exrel. Anderson v. Fousek, ante, p. 448, 8 P.2d 791, this day decided. The only differences between this case and that are these: Relator Gaunt at the time of the commission of the offense was chief of police, and the judgment imposed against him was $1,000 and costs; relator Goings was a lieutenant of the police force, and was fined $200 and costs; relator Nelson was a member of the police force, and was fined $250 and costs. *Page 464
The principles of law announced in case No. 6929 control this case, and, on the authority of that case, the judgment is affirmed.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES GALEN, FORD and MATTHEWS concur.